UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1964


RAEBURN S. GRASTY,

                Plaintiff – Appellee,

          v.

ISAAC T. ANDERSON, Officer; CHRISTOPHER M. HAMILTON,

                Defendants – Appellants,

          and

THE CITY OF ROANOKE; A.L. JOE GASKINS, Chief of Police;
BARBARA P. CARTER,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:09-cv-00471-SGW-PMS)


Submitted:   January 25, 2011               Decided:   February 10, 2011


Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Ross Spencer, CITY ATTORNEY’S OFFICE, Roanoke, Virginia,
for Appellants. Raeburn S. Grasty, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Isaac T. Anderson and Christopher M. Hamilton appeal

the district court’s order granting in part and denying in part

summary   judgment   for   the    Appellants.      We    have   reviewed   the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.               Grasty v. Anderson,

No. 7:09-cv-00471-SGW-PMS (W.D. Va. Aug. 13, 2010).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                       2